COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 JOSE ACOSTA,                                      §
                                                                   No. 08-09-00232-CR
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                                41st Judicial District Court
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                    Appellee.                                      (TC# 20080D06230)
                                                   §


                                   MEMORANDUM OPINION

        Jose Acosta appeals his conviction for the offense of domestic assault causing bodily

injury. Finding that Appellant has not complied with Rule 25.2 of the Texas Rules of Appellate

Procedure, we dismiss the appeal.

        Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case. The rule

requires that the trial court enter a certification of the defendant’s right to appeal in every case in

which it enters a judgment of guilt, or other appealable order. TEX .R.APP .P. 25.2. Likewise,

Rule 25.2(d) requires that the trial court certify whether the defendant has a right of appeal under

Rule 25.2(a)(2). An appellate court is required to dismiss an appeal if a certification showing the

defendant’s right of appeal is not made part of the record. TEX .R.APP .P. 25.2(d).

        Appellant timely filed a notice of appeal, but the notice did not include the trial court’s

certification of Appellant’s right to appeal as required. The clerk of this Court notified Appellant

by letter dated August 11, 2009, of this Court’s intent to dismiss the appeal without further notice

unless Appellant remedied the defect by filing the required certification within thirty days of the
date of the notice. Appellant has not responded to the clerk’s notice, and has not complied with

our request. Accordingly, the appeal is dismissed.



November 12, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                               -2-